DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on 10/12/22 and the amendment of claims has been entered.  

Status of the Claims
Applicant’s election without traverse of gelatin and age-related macular degeneration, in the reply filed on 10/12/21 was previously acknowledged.
Claims 18 and 20-22 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
In the reply filed 10/12/21, no claims were amended, added or canceled. 
Claims 14-27 are pending. 
Claims 14-17, 19 and 23-27 read on the elected species and are under consideration. 
Drawings-Withdrawn
The objection to Fig. 1-3 is withdrawn due to filing of corrected drawing sheets. 


Claim Rejections - 35 USC § 112-Maintained
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The rejection of claims 14-17, 19 and 23-27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of macular edema with Plasmion® 3%, does not reasonably provide enablement for treatment of macular edema with all pressure increasing macromolecules having a MW of 25 kDa or more that do not recognize VEGF is maintained. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
As stated in MPEP 2164.01(a), “there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”
The factors to be considered when determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, were described in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) as:
1. the nature of the invention;
2. the breadth of the claims;
3. the state of the prior art;
4. the relative skill of those in the art;
5. the predictability or unpredictability of the art;
6. the amount of direction or guidance presented [by the inventor];
7. the presence or absence of working examples; and
8. the quantity of experimentation necessary [to make and/or use the invention.

(1) The Nature of the Invention and (2) The Breadth of the claims
	Claim 14 is drawn to a method for treating macular edema comprising a step of administering by intravitreous injection, to an individual in need thereof, an oncotic pressure-increasing macromolecule having a MW of 25 kDa or more which does not recognize VEGF, as an active ingredient. Claim 15 claims the oncotic pressure increasing agent is a protein macromolecule or a non-protein macromolecule. Claim 17 claims the protein macromolecule is selected from the group consisting of albumin, gelatin, alpha2 macroglobulin, fibrinogen, haptoglobin multimers, beta lipoproteins and antibodies or antibody fragments that not bind a human protein. The claims will be given its broadest reasonable interpretation. The applicable rule for interpreting the claims is that “each claim must be separately analyzed and given its broadest reasonable interpretation in light of and consistent with the written description.” See MPEP 2163(II)(1), citing In re Morris, 127 F.3d 1048, 1053-1054; 44 USPQ2d 1023, 1027 (Fed. Cir. 1997).  In view of this rule, claim 14 is drawn to treatment of macular edema with any oncotic pressure increasing macromolecule with a MW of 25 kDa or more.  The instant specification states:
“As used herein, a “macromolecule” consists of a polymeric molecule composed of one or more chains, each chain comprising a plurality of units which are linked one to another and wherein the said macromolecule has a molecular weight of 25 kDa or more” [0097]
 “An oncotic pressure-increasing macromolecule as described herein encompasses notably certain macromolecules that are used in volume expansion compositions (also termed “volume expanders”), and in particular some colloid-forming macromolecules that are contained in volume expansion compositions.” [0125].
	The instant specification does not limit “oncotic pressure-increasing macromolecules” to any particular structure, other than not binding to VEGF and having a MW of 25kDa or more. 


(3) The state of the prior art and (5) The predictability or unpredictability of the art
The instant application is enabled for treatment of macular edema with Plasmion® 3%,but does not reasonably provide enablement for treatment of macular edema with all pressure increasing macromolecules having a MW of 25 kDa or more that does not recognize VEGF.
Porter (Macular Edema Treatment; https://www.aao.org/eye-health/diseases/macular-edema-treatment10/22/2020) teaches the state of the art for treatment of macular edema. Porter teaches treatment for macular edema include anti-VEGF drugs help reduce abnormal blood vessels in your retina and decrease leaking. Porter also teaches treatment for macular edema include steroid treatment, eye-drop medication, laser treatment and surgery.
However, the prior art is not enabling for treatment of macular edema with all oncotic pressure increasing macromolecules that do not recognize VEGF. There was no prior art that teaches oncotic pressure increasing agents alone for treatment of macular edema. It would be highly unpredictable and require undue experimentation to determine if all oncotic pressure increasing agent would be able to treat macular edema. 
It is noted that pharmaceutical and biological art is generally unpredictable, requiring each embodiment to be individually assessed for physiological activity. There is no absolute predictability, even in view of the high level of skill in the art.

(4) The relative skill of those in the art

MPEP 2141.03 states (in part)” A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) (disagreeing with the examiner’s definition of one of ordinary skill in the art (i.e. a doctorate level engineer or scientist working at least 40 hours per week in semiconductor research or development), and finding that the hypothetical person is not definable by way of credentials, and that the evidence in the application did not support the conclusion that such a person would require a doctorate or equivalent knowledge in science or engineering).  In the instant case, the skill in the art high with respect to physicians and scientists. The level of skill in the art (physicians and scientists) would be high.

(6) The amount of direction or guidance presented (by the inventor) and (7) The presence or absence of working examples
The applicant provided sufficient guidance or direction regarding the potential treatment of macular edema with Plasmion, 3%. Applicants provide Example 2 disclosing the anti-edematous effects on the retina by administration of Plasmion. Rat retinal explants induced retinal edema by incubation with a hypo osmotic solution. Afterwards, the rat retinal explants were incubation with Plasmion®, Lucentis® or Fab+polysorbate. The results indicated that Plasmion®, Lucentis® and Fab+polysorbate resulted in a similar increase in retinal thickness. It should be noted that Lucentis® or Fab+polysorbate are known treatments of macular edema. The results showed that Plasmion® is a potential treatment for macular edema. 
In contrast, the applicant provides little in way of direction or guidance regarding treating macular edema with other oncotic pressure increasing agents. There was no guidance or direction regarding other oncotic pressure increasing agents, such as albumin, alpha 2 macroglobulin, fibrinogen, haptoglobin, beta lipoproteins, and antibodies or fragments that do not bind to a human protein.  Therefore, the specification and working examples provided by the applicant support treatment of macular edema with Plasmion®.

 (8) The quantity of experimentation necessary (to make and/or use the invention)
Owing to the factors listed above, especially in points 6 and 7, the amount of experimentation needed will be extensive in view of the lack of guidance by the inventor. 
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.
The instant breadth of the claim is broader than the disclosure, specifically, the instant claims are directed to the treatment of macular edema with an oncotic pressure increasing macromolecule that does not recognize VEGF, but the specification, prior art or instant disclosure does not provide support for this. 
In conclusion, the instant application is enabling for treatment of macular edema with Plasmion® 3%, does not reasonably provide enablement for treatment of macular edema with all pressure increasing macromolecules having a MW of 25 kDa that do not recognize VEGF.
Response to Arguments
Applicant's arguments filed 10/12/21 have been fully considered but they are not persuasive. Applicants argue that the inventors have found that causing an increase in the oncotic pressure of the vitreous induces a liquid flow from the interstitial water accumulated in the retina tissue to the vitreous compartment. Applicants argue that increasing the oncotic pressure within the vitreous cavity not only passively induces an aqueous efflux from the retinal layer but also activates the expression of various proteins, including a plurality of protein pumps, that may contribute, as it is illustrated by the gene activation that has been observed. Applicants argue that the same edema reduction effect is reached irrespective of whether the oncotic pressure increasing macromolecule consists or not of a molecule known as a cytokine inhibitor, and especially irrespective of whether the oncotic pressure increasing macromolecule consists or not of a molecule known as a VEGF inhibitor. Applicants argue that the experimental results contained in the patient application clearly support the therapeutic benefit of any oncotic pressure increasing macromolecule having 25 kDa or more, notably treating macular edema. Applicants argue that the skilled artisan is fully guided in the specification to determine the oncotic pressure increasing macromolecules that are suitable for performing the claimed method. Applicants argue that a high degree of precision is provided to the skilled artisan regarding especially the use of albumin, dextrans, hydroxyethyl starches. Applicants argue that the specification provides full guidance to the skilled artisan to perform the claimed method. 
These arguments are not persuasive. As argued previously and presented herein, the instant specification defines “oncotic pressure increasing macromolecules as:
“An oncotic pressure-increasing macromolecule as described herein encompasses notably certain macromolecules that are used in volume expansion compositions (also termed “volume expanders”), and in particular some colloid-forming macromolecules that are contained in volume expansion compositions.” [0125]. Therefore, the claims are extremely broad and encompass any oncotic pressure increasing molecules that are limited only by MW and that do not recognize VEGF. The Examiner disagrees that the skilled artisan is fully guided in the specification to determine the oncotic pressure increasing macromolecules that are suitable for performing the claimed method. The Applicant’s provided sufficient guidance or direction regarding the potential treatment of macular edema with Plasmion, 3%. However, there was no prior art that teaches oncotic pressure increasing agents alone for treatment of macular edema. A single example of an oncotic pressure increasing agent that was successful in treating macular edema is not sufficient to extrapolate the data to all osmotic pressure increasing agents with a MW of 25 kDa or greater that do not recognize VEGF.  It would be highly unpredictable and require undue experimentation to determine if all oncotic pressure increasing agent would be able to treat macular edema.  For the reasons presented above, the rejection is maintained. 

Claim Rejections - 35 USC § 102-Maintained
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The rejection of claims 14-17, 19 and 24-27 under 35 U.S.C. 102(a)(1) as being anticipated by Edelman et al. (US2007/0088014) as evidenced by Worthington Biochemical Corporation (<https://www.worthington-biochem.com/CL/cat.html accessed 4/11/22) is maintained. 
Claim 14 is drawn to a method for treating macular edema comprising the step of administering by intravitreal injection to an individual in need thereof, an oncotic pressure increasing macromolecule having a molecular weight of 25 kDa or more and which does not recognize VEGF, as an active agent.
 Please note that the transitional phrase “comprising” is interpreted as open (MPEP 2111.03). With respect to the new limitation “as an active agent”, the limitation does not require the oncotic pressure increasing macromolecule to be the only active ingredient.   Therefore, the broadest reasonable interpretation of claim 14 does not exclude additional, unrecited elements, including other active agents. 
With respect to claims 14, 16 and 17, Edelman et al. teach and claim a method for treating macular edema comprising administering to the posterior segment of the eye a composition comprising a glucocorticoid derivative (GD), wherein the composition comprises GD and a biocompatible polymer, wherein the biocompatible polymer is selected from the group comprising PLGA, PLA, PGA, polyesters, poly (orthoester) poly( phosphazine), poly (phosphate ester), gelatin and collagen (claims 27, 32, 35 and 36; [0051,0063,0095). As evidenced by dependent claim 17, gelatin and collagen are  oncotic pressure increasing macromolecule that does not recognize VEGF. 
 With respect to “administering by intravitreous injection”, Edelman et al. teach and claim the composition is administered intravitreally (claim 28). With respect to the molecular weight, Edelman et al. teach that the viscosity inducing components (i.e. gelatin) have a MW in a range of 2 Million Daltons [0051]. Edelman et al. also teach the polymers will be in a range from about 9 to 64 kD, usually from about 10 to 54 kD and more usually from about 12 to 45 kD [0105]. As evidenced by Worthington Biochemical Corporation, collagen has a MW of 300 kDa. 
With respect to claim 15, gelatin and collagen are protein macromolecules. 
With respect to claim 19, Edelman et al. teach the viscosity inducing agent is present in a m amount of 0.5-1%, to about 5% or about 10% or about 20% of the composition [0060].
With respect to claim 24, Edelman et al. teach and claim treatment of diabetic retinopathy (claim 27) and age-related macular degeneration [0168].
With respect to claims 25, 26 and 27, Edelman et al. teach preferred GD’s include betamethasone and dexamethasone [0086, 0151]. 

Response to Arguments
Applicant's arguments filed 10/12/21 have been fully considered but they are not persuasive. Applicants argue that Edelman disclose the use of compositions comprising corticoid derivatives as therapeutic active agents but does not disclose oncotic pressure increasing macromolecules for treating macular edema. Applicants further argue that it is acknowledged that the Examiner is construing of claim 14 implies that the oncotic pressure increasing macromolecule might not be the sole active ingredient. However, it remains that the macromolecule consists in an active ingredient, which is not disclosed as an active ingredient by Edelman et al. 
This argument is not persuasive as the claim is open and can contain any number of ingredients. As evidenced by the instant specification, oncotic pressure increasing macromolecules are “active agents” [0026]. Therefore, the instant application defines gelatin as an active agent. It seems that the Applicants are arguing that it is an active agent according to the instant claims, but is not according to Edelman et al. MPEP 2112 states: "Products of identical chemical composition cannot have mutually exclusive properties."  If Applicants want to exclude other agents, the claims should be amended to closed language. Importantly, dependent claims 25-27 include corticosteroids such as dexamethasone. Therefore, the instant invention comprises oncotic pressure increasing macromolecules and corticosteroids, just as the composition of Edelman et al. 
The rejection is maintained because the composition of Edelman anticipates the claims. 


Claim Rejections - 35 USC § 103-Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The rejection of claims 14-17, 19 and 23-27 under 35 U.S.C. 103 as being unpatentable over Edelman et al. (US2007/0088014) in view of Wilson et al. (“How to Give Intravitreal Injections” April, 2013) as evidenced by Worthington Biochemical Corporation (<https://www.worthington-biochem.com/CL/cat.html accessed 4/11/22)  is maintained. 
The teachings of Edelman et al. are presented above in detail. The reference does not teach the composition adapted for dosage units having a volume ranging from 10 µl to 500 µl. However, the teachings of Wilson et al. cure this deficiency.
Wilson et al. teach that intravitreal injections are becoming the most common ophthalmic procedure performed in the US (1st para, 1st col.). Wilson et al. teach an injection volume of 0.05 mL is most commonly used, and the maximum safe volume to inject is believed to be 0.1 to 0.2 mL (p. 46, 1st col, Injection volume para.). 
With respect to claim 23, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to optimize the volume of the composition for intravitreal injection. The volume of a composition for delivery is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). In the instant case, Wilson et al. teach an injection volume of 0.05 mL is most commonly used, and the maximum safe volume to inject is believed to be 0.1 to 0.2 mL (p. 46, 1st col, Injection volume para.). It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize volume to inject intravitreally, to arrive at the volume ranges of claim 23.

Response to Arguments
	Applicant's arguments filed 10/12/22 have been fully considered but they are not persuasive. Applicants argue the sole active agent mentioned in Wilson concerns anti-VEGF agents and is silent regarding oncotic pressure increasing macromolecules as active agents. Applicants argue that even if the references were combined, the skilled artisan would have arrived at a composition comprising a glucocorticoid derivative as an active agent that may be used in the method of intravitreal injection by Wilson. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). in the instant case, Edelman discloses oncotic pressure increasing macromolecules in a composition for treating macular edema. The Wilson reference is used to make obvious the volume injected. As previously stated, the claim are open and contain other ingredients. Importantly, dependent claims 25-27 include corticosteroids such as dexamethasone. Therefore, the instant invention comprises oncotic pressure increasing macromolecules and corticosteroids. 
For the reasons presented above, the rejection is maintained. 


Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TARA L MARTINEZ/Examiner, Art Unit 1654